                                                                                U.S. BANKRUPTCY COURT
                                                                                  DISTRICT OF OREGON
                                                                                       FILED
                                                                                    August 20, 2021

                                                                                Clerk, U.S. Bankruptcy Court

Below is an order of the Court.



                                                                                U.S. Bankruptcy Judge


OFTAR (11/17/20)                 UNITED STATES BANKRUPTCY COURT
                                          District of Oregon

In re                                             )   Case No. 21−31142−dwh11
 Edward A. Ariniello Jr.                          )
Debtor(s)                                         )   ORDER FIXING TIME FOR FILING ACCEPTANCES
                                                  )   OR REJECTIONS OF PLAN; AND NOTICE OF
                                                  )   CONFIRMATION HEARING
                                                  )
                                                  )
                                                  )


IT IS ORDERED AND NOTICE IS GIVEN that:

1.    Written ballots accepting or rejecting the plan or amended plan dated 8/17/2021 must be received by
      Nicholas Henderson, whose service address is 117 SW Taylor St., Ste. 300, Portland, OR 97204,
      no less than 7 days before the hearing date set in paragraph 5.

2.    Objections to the proposed plan must be in writing, setting forth the specific grounds and details of
      objection, and must be filed with the clerk at 1050 SW 6th Ave. #700, Portland, OR 97204, no later
      than 7 days before the hearing date set in paragraph 5. Any objection must be contemporaneously
      served on the debtor; the trustee; any creditors' committee chairperson; and any attorney for those
      parties.

3.    The date on which an equity security holder or creditor whose claim is based on a security must be a
      holder of record of the security in order to be eligible to accept or reject the plan is 7 days before the
      hearing date set in paragraph 5.

4.    An election of application of § 1111(b)(2) of the Bankruptcy Code by a class of secured creditors may
      be made no later than 7 days before the hearing date set in paragraph 5.

5.    The hearing on confirmation of the plan, at which testimony will be received if offered and admissible,
      will be held as follows:

      Date: 10/1/21     Time: 09:00 AM

      Location: In/by Video Hearing − To connect, see www.orb.uscourts.gov/video−hearings. If via
      video hearing, requirements for presentation of testimony are set forth in the Order Establishing
      Procedures for Video Trial that has been or will be entered in this case.

6.    A notice, if appropriate, must be prepared in accordance with Federal Rule of Bankruptcy Procedure
      (FRBP) 2002(c)(3) and must describe all acts enjoined by the plan that are not otherwise enjoined
      under the Bankruptcy Code. The notice must be separately filed and served with this order.


Page 1 of 2                               * * * SEE NEXT PAGE * * *

                            Case 21-31142-dwh11         Doc 31     Filed 08/20/21
7.   Complaints objecting to the debtor's full discharge pursuant to 11 U.S.C. § 1141(d)(3) and FRBP
     4004(a) must be filed no later than the hearing date set in paragraph 5.

8.   No later than 7 days after the "FILED" date on page 1, the debtor must:

      (a) serve, as provided in FRBP 3017(d), this order, any notice prepared and filed under paragraph 6,
          the plan, and a ballot; and

      (b) complete and file (without any attachments) the certificate of service below.

9.   A Summary of Acceptances and Rejections (LBF 1181) and a Report of Administrative Expenses
     (LBF 1182) must be filed with the clerk no later than 3 days before the hearing date set in paragraph
     5. The Summary must be contemporaneously served on any creditors' committee.

     The debtor must comply with requirements in LBF 1181 with regard to the ballots.

                                                    ###




                                       CERTIFICATE OF SERVICE

I certify that on ___________ all documents required by paragraph 8 above were served on the trustee; all
creditors and interested parties; the Securities and Exchange Commission at the address provided at
https://www.orb.uscourts.gov; and any identified entity subject to an injunction provided for in the plan
against conduct not otherwise enjoined under the Bankruptcy Code.



                                                     Signature


                                                     Name and Relation to Case




Page 2 of 2




                          Case 21-31142-dwh11          Doc 31     Filed 08/20/21
